DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on February 2, 2021 and is a continuation of application 16/620,907 which was filed on December 10, 2019, issued on March 23, 2021 as US 10,954,224 and is a national stage application of International Patent Application PCT/US2018/036576, filed June 08, 2018, which claims priority to Provisional Application 62/518,633, filed June 13, 2017.

Information Disclosure Statement
No IDS has been filed as of the date of preparation of this paper.
See MPEP 609 as to requirements for the filing of IDS’s.

PTO-892 Form
References from the Examiner’s search of the invention and/or from the 16/620,907 application are made of record.  Those not cited herein are included for completeness and/or as technical background.


Claim Interpretation
Claim 1 recites formula I which indicates a “floating bond” attachment of the “L” moiety to the 5-membered ring comprising the “Z” and “Y” groups.  The Z and Y groups are defined as “Z is CR5R6, NR7, O or S” and “Y is CR4 or N”.

    PNG
    media_image1.png
    197
    270
    media_image1.png
    Greyscale

The claim includes the statement: “wherein L is attached to the five-membered ring comprising Y and Z, and L is capable of being attached to Y or Z when Y or Z is carbon”.
This is interpreted to indicate that the L can be attached to any of three positions of the 5-membered ring: to Z (when it is a carbon atom), to the carbon atom between Y and Z, or to Y (when it is a carbon atom):

    PNG
    media_image2.png
    309
    1081
    media_image2.png
    Greyscale

Thus, in view of the chemical bonding requirements of a carbon atom, claim 1 requires that: (i) when L is attached to Z, then Z is CR5R6 and one of R5 or R6 is necessarily absent, and (ii) when L is attached to Y, then Y is CR4 and R4 is necessarily absent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NADLER (WO1994027967).
  See at least the NADLER compound of example 8 on page 18, shown below right with instant formula I on the left for comparison:

    PNG
    media_image3.png
    198
    241
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    367
    949
    media_image4.png
    Greyscale

Example 8 is a species of instant formula I according to instant claim 1, wherein:
R1 is a 6 membered nitrogen containing saturated heterocyclic ring, wherein the hydrogen on the nitrogen is substituted with a C2 alkyl, wherein the C2 alkyl is substituted with a substituent which is a “combination thereof” of phenyl and C1 alkoxy groups; 
R2X represents 2 same substituents with X directly attached to an aromatic ring, wherein R2 is C1 alkyl and X is O;
R3 represents hydrogen;
L is a bond;
Y is CR4, wherein R4 is H; and
Z is O.
The isolated compound of example 8 itself represents a composition according to instant claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
[1] Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NADLER (WO1994027967) as applied to claims 1 and 4 above, and further in view of the teachings found therein.

The Instant Claims
The instant claims are drawn to a compound of instant formula I, wherein:
R1 is a piperidinyl, wherein the hydrogen on the nitrogen is substituted with a C2 alkyl, wherein the C2 alkyl is substituted with a dimethoxyphenyl; note that the specification at page 4, paragraph 17 describes that phenyl groups can be substituted or unsubstituted.
R2X represents 2 same substituents with X directly attached to an aromatic ring, wherein R2 is C1 alkyl and X is O;
R3 represents F, Cl or Br;
L is a bond;
Y is CR4, wherein R4 is H; and
Z is O.
Differences between Prior Art & the Claims
NADLER compound of example 8 on page 18 shown above lacks a halogen (F, Cl, Br) attached to the phenyl moiety of the benzofuran group (instant R3 = H not halogen).
Teachings of the Reference
Nadler teaches a generic formula which contains the disclosed preferred examples, see pages 2-3.  The benzofuran of example 9 is equivalent to the structural feature “Q” present on the reference generic formula (I).
Nadler teaches that the “Q” group can favorably be “benzo fused equivalents of furanyl” at page 3, lines 13-14.  Nadler teaches that “Q” can optionally be substituted, see at least page 3, lines 16-17, where four possibilities for such substitution are taught:

    PNG
    media_image5.png
    76
    734
    media_image5.png
    Greyscale


Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for substituted variants of the preferred examples taught in the reference in order to prepare further active compounds.
The reference teaches a genus of compounds and a relatively small grouping of 17 preferred compounds of the genus.  The reference further teaches that attaching substituents to the ring moieties of the compounds is within scope of the invention and includes such substituents on several of the examples, for instance example 14 has a halogen atom attached to the “Q” ring.  The further modification of the provided examples by attaching those substituents taught by the reference as acceptable is within the scope of routine medicinal chemistry experimentation and optimization.  A skilled artisan would find reason to add halogen such as F to the benzofuran “Q” ring of example 8 at least in the generic teachings of the reference and for example in order to provide for variants with altered electronic and lipophilic properties, etc.  The artisan would reasonably expect such substituted variants to have similar functional activity in view of the reference teachings.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over EGLE (US 20030176461) as evidenced by Wackernah (Substance Abuse and Rehabilitation 2014, 5, 1-12).
The Instant Claims
Claim 1 is drawn to a compound of instant formula I, wherein:
R1 is a piperidinyl, wherein the hydrogen on the nitrogen is substituted with a C1 alkyl, wherein the C1 alkyl is substituted with a phenyl.
R2X represents a substituent with X directly attached to an aromatic ring, wherein R2 is C1 alkyl and X is O;
R3 represents hydrogen;
L is a bond;
Y is CR4, wherein R4 is H; and
Z is S.
Claim 4 is a pharmaceutical composition comprising the compound.
Claim 5 is method of treating alcohol use disorders in a patient, wherein the method comprises administering to a patient in need thereof an effective amount of the pharmaceutical composition of claim 4.  

Wackernah – Evidence:
The reference supports that depression is one of the “alcohol use disorders” according to examined claim 5.  See, for example page 2, column 1, paragraph 3 which states:
 “Although approved pharmacologic treatment options for patients with AUD are limited in number, recent trials describe a host of alternative approaches to reducing alcohol consumption. These include the use of antipsychotics, antide-pressants, anticonvulsants, and others, under the rationale that these drugs target the neurotransmitter systems that have been shown to undergo changes with chronic exposure to alcohol.”  
Thus, a treatment of depression with a claim 1 compound is interpreted as being within scope of claim 5, according to the broadest reasonable interpretation of the claim term “alcohol use disorders”.

Disclosure of the EGLE Reference
EGLE teaches compounds with utility in the treatment of CNS disorders and suggests depression as an indication in the abstract and at paragraph 25 on page 2.
The reference teaches a generic formula and discloses preferred examples of the genus. See the generic teachings on page 2 at paragraphs 12-20.  One of the exemplary species is that of example compound 1.7, shown on at page 45:

    PNG
    media_image6.png
    366
    555
    media_image6.png
    Greyscale

Regarding the functional activity of the disclosed compounds see example 3 on page 19 and paragraph 425 indicating that the compounds have functional activity which correlates to treatment of depression.

Differences between Disclosed Compound & the Claims
Example 1.7 has an unsubstituted phenyl group attached to the amide nitrogen.  The compound lacks a required R2X- moiety, such as a methoxy, attached to the phenyl group.  
EGLE Teaches the Difference
EGLE generically teaches substitution of the “Ar2” moiety, which corresponds to the phenyl group of Example 1.7.
Reference “Formula I” in paragraph 12 teaches this equivalence:

    PNG
    media_image7.png
    292
    261
    media_image7.png
    Greyscale

Paragraph 20 broadly teaches substitution of the three aromatic rings of the formula.  However, the reference provides good reason to select a methoxy group as a substituent for the “Ar2” ring.  Paragraph 47 on page 3 teaches that “Ar2 is, preferably, an alkoxy-, alkyl-, halo-, or haloalkoxy-substituted phenyl group”.  The last sentence provides strong motivation to attach a methoxy group in particular: “The most preferred compounds are those in which the phenyl group is substituted in the 3- or 4-position, such as 3-methoxyphenyl”.  Furthermore, when the provided examples, in the table at pages 20-46 are considered, it is found that a large number, if not the majority, do indeed have a 3-methoxyphenyl group as the “Ar2” moiety.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for a methoxy substituted variant of a non-substituted example species taught in the reference in order to prepare further active compounds for use in the described utility.
The reference teaches a genus of compounds and preferred compounds of the genus.  The reference further teaches that attaching substituents to the ring moieties of the compounds is within scope of the invention and teaches that the Ar2 group is preferable a methoxy substituted phenyl ring.  A large number of examples have this structural feature.  A skilled artisan would find good reason in these teachings to include this feature in compounds for further study.
The further modification of the provided examples by attaching such a preferable substituent group is within the scope of routine medicinal chemistry experimentation and optimization.  A skilled artisan would find good reason to exchange the phenyl of example 1.7 with a methoxyphenyl at least in the generic teachings of the reference and for example in order to provide for variants with altered electronic and lipophilic properties, etc.  The artisan would reasonably expect such substituted variants to have similar functional activity in view of the reference teachings.
Thus, a compound falling within the scope of examined claim 1 is considered an obvious variant in view of the reference teachings.
Regarding claim 4, the reference teaches pharmacological utility such that the inclusion of a compound, modified according to the reference teachings, in a composition suitable for administration is obvious.
Regarding claim 5, the administration of a compound, modified according to the reference teachings, in a method of treating depression is an obvious use since this is a suggested utility.  A skilled artisan would expect such a compound to have functional activity suitable for such a use.  Depression is considered to be an example of the “alcohol use disorders” which is within scope of claim 5.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,954,224. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are anticipatory of the examined claims.  Reference claim 1 recites 11 species which fall into the scope of the genus of examined claims 1-2. The reference claim 2 composition and claim 3 method of use read on examined claims 4-5.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625